In satisfaction of a five-count indictment charging him with various sex-related crimes, defendant pleaded guilty to the crime of rape in the first degree and was sentenced pursuant to the plea agreement to 81/s to 25 years in prison. Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that can be raised. Upon reviewing the record, defense counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.